

Exhibit 10.1

CREDIT AGREEMENT
 
Between
 
GUARANTY BANK 


(“Lender”)
 
and
 
DECORIZE, INC., GUILDMASTER, INC. and FAITH WALK DESIGNS, INC.


(“Borrower”)
 
$3,000,000 Revolving Secured Credit Facility



--------------------------------------------------------------------------------


 
CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT (“Agreement”), is made and entered into effective October
19, 2007, between GUARANTY BANK, a state chartered trust company with banking
powers (“Lender”) and DECORIZE, INC., a Delaware corporation, GUILDMASTER, INC.,
a Missouri corporation, and FAITH WALK DESIGNS, INC., a Missouri corporation
(each individually and collectively, the “Borrower”) as follows:
 
SECTION ONE - DEFINITIONS
 
As used in this Agreement, capitalized terms not otherwise defined have the
following meanings:
 
1.1 “Account” means all accounts as defined in the Uniform Commercial Code as
adopted and in force in the State of Missouri, as amended, contracts, contract
rights, chattel paper, instruments and documents, in which Borrower now has or
hereafter acquires an interest.
 
1.2 “Advance” is defined in Section 2.2.
 
1.3 “Daily Balance” is defined in Section 2.6.
 
1.4 “Bankruptcy Code” means the Federal Bankruptcy Code (11 U.S.C. Sec. 101, et
seq.), as amended.
 
1.5 “Borrowing Base” means on a revolving basis an amount equal to the sum of:
(i) Eighty percent (80%) of Eligible Accounts Receivable plus Fifty percent
(50%) of Eligible Inventory.
 
1.6 “Borrowing Base Certificate” means a certificate in the form of Exhibit 1
duly completed and executed by the Borrower.
 
1.7 “Business Day” means any day on which the Lender is open for business in
Springfield, Missouri.
 

2

--------------------------------------------------------------------------------



 
1.8 “Collateral” means Decorize’s (i) Accounts, accounts receivable, Deposit
Accounts, promissory notes and other obligations owed to Decorize that arise
from the sale, rental or lease of inventory, goods or other property of Borrower
or the rendering of services by Decorize, and all Chattel Paper, Instruments
(including Promissory Notes), Documents, drafts, contract rights and
acceptances, and other forms of obligations (including but not limited to all
obligations that may be characterized as General Intangibles or otherwise under
the UCC) respecting the rights of Decorize to the payment of money from others
and all other rights to the payment of money; (ii) all Goods and Inventory, and
all documents of title at any time evidencing or representing a part thereof,
including all inventories of raw materials, work-in-process, finished goods, and
merchandise, materials and supplies and all other personal property and assets
of every kind and description held for sale, rental or lease or held to be
furnished under contracts for services or consumed in Decorize’s business, or in
any case held, used or useable in the supply, servicing, advertising,
processing, packaging, delivery or shipping of such property; (iii) all
Equipment, machinery, tools furniture, and fixtures of every sort and spare
parts therefor, whether or not titled or certificated; (iv) all General
Intangibles, including Payment Intangibles, all computer programs, data and
databases, leases, licenses, claims and causes of action against others (whether
in litigation, settlement or otherwise), and tax refunds, and all summaries,
compilations, mailing and customer, client or supplier lists, and other
supporting evidence records relating to the business, assets, liabilities or
capital of Decorize, and all patents, patent applications, trademarks, trademark
applications, trade secrets, trade names, service marks, trade styles, and
copyrights, designs, prototypes, labels, molds, inventions, improvements,
processes, manufacturing techniques, know-how, specifications, in each case
whether or not registered, licensed or filed; (v) all rights under all licenses,
permits, leases, contracts, governmental approvals, franchises, applications for
any of the foregoing, renewals of any of the foregoing, and similar rights or
privileges or immunities; (vi) (A) all dividends, cash, securities, instruments
and other property from time to time paid, payable or otherwise distributed to
Decorize in respect of or in exchange for any shares or other capital stock; (B)
any and all distributions made to Decorize in respect of any such shares or
capital stock, or trust, partnership or limited liability company interests,
whether in cash or in kind, by way of dividends or stock splits, or pursuant to
a merger or consolidation or otherwise, or any substitute security issued to
Decorize upon conversion, reorganization or otherwise; and (C) any and all other
property hereafter delivered to Decorize or Lender in substitution for or in
addition to any of the foregoing; (vii) all of Decorize’s property in the
possession, custody or control of Lender in any way, whether or not for
safekeeping, custody, pledge, transmission, collection or otherwise; (viii) all
funds paid to Lender or in transit to any deposit account or fund established by
Decorize, and any securities in which such funds may be invested; and (ix) all
cash and non-cash proceeds and products of the foregoing, all proceeds from
insurance on any of the foregoing, all goodwill associated with the foregoing,
all additions and accessions to and replacements and substitutions for any of
the foregoing, everything that becomes (or is held for the purpose of being)
affixed to or installed in any of the foregoing, and all products, rents,
income, dividends, royalties, and profits of or from any of the foregoing. All
capitalized terms used and not otherwise defined in this definition of
Collateral have the meanings given them in the Uniform Commercial Code as in
effect from time to time in the State of Missouri (“UCC”).
 
1.9 “Compliance Certificate” means a certificate substantially in the form of
Exhibit 2.
 
1.10 “Default” is defined in Section 7.01 of this Agreement.
 
1.11 “EBITDA” means, on a consolidated basis, the amount of Borrower’s and its
consolidated Foreign Subsidiaries’ earnings (excluding all gains and losses
caused by foreign currency exchange adjustments) before interest, taxes,
depreciation and amortization expense for the measurement period.
 
1.12 “Eligible Accounts Receivable” means at the time of any determination
thereof all Accounts (net of all allowances and reserves for doubtful or
uncollectible Accounts and sales adjustments, as determined by Lender in its
reasonable credit judgment) that, based on the Borrower’s accounting practices
on the date hereof, meet the following criteria at the time of creation and
continue to meet the same at the time of such determination:
 
(a) such Account has been invoiced and not more than ninety (90) days have
elapsed since the date of the related invoice;
 
(b) such Account is denominated in U.S. dollars;
 
(c) such Account arose in the ordinary course of Borrower’s business;
 
(d) the sale represented by such Account is not on a bill-and-hold, undelivered
sale, sale or return, consignment, sale-on-approval or any other repurchase or
return basis;
 
(e) such Account is owned solely by Borrower and is subject to a perfected first
priority security interest in favor of Lender pursuant to the Loan Documents;
 

3

--------------------------------------------------------------------------------





 
(f) no event of death (if the account debtor is an individual), bankruptcy,
insolvency or inability to pay creditors generally of the account debtor
thereunder has occurred (it being understood that if the Borrower receives
notice of any such death, bankruptcy, insolvency or inability to pay creditors,
the Borrower shall immediately give the same notice to the Lender);
 
(g) with respect to such Account, the account debtor (I) is (A) a Person
domiciled in the United States or (B) a Person outside of the continental United
States that has supplied the Borrower with an irrevocable letter of credit or
other credit insurance in form and substance satisfactory to Lender that (x) was
issued or confirmed by a financial institution reasonably satisfactory to Lender
and (v) has been duly transferred to, or the benefits of which are otherwise
enforceable by, Borrower, (II) is not the United States or a State or any agency
or instrumentality thereof unless the Borrower duly assigns its rights to
payment of such Account to Lender pursuant to the Assignment of Claims Act of
1940, as amended (31 U.S.C. Sec. 3727 et seq.), or the comparable state law, as
the case may be, in a manner reasonably satisfactory to Lender and (III) is not
an affiliate of Borrower or any of the Foreign Subsidiaries;
 
(h) such Account complies in all material respects with the requirements of all
applicable laws and regulations, whether federal, state or local; and
 
(i) Lender has not, after consultation with Borrower, notified Borrower that
Lender is not reasonably satisfied with the credit standing of the account
debtor in relations to the amount of credit extended.
 
Notwithstanding the foregoing, no Account shall be an Eligible Accounts
Receivable if:
 
(aa) all Accounts of an account debtor when 20% of the outstanding balance is
more than ninety (90) days since the date of the related invoice; or
 
(bb) the portion of an account debtor’s balance that (when combined with account
debtor’s remaining balance) exceeds 20% of all Accounts, provided, however, that
the Borrower may have one (1) account debtor at any given time with a balance
not to exceed 25% of all Accounts if the Borrower promptly notifies Lender of
the (I) identity of such account debtor (together with the applicable account
debtor balance), and (II) any change in the identity of such account debtor.
 
1.13 “Eligible Inventory” means such inventory of Borrower which, in Lender’s
opinion, (i) is in good, new and saleable condition, (ii) is not obsolete or
unmerchantable, (iii) meets the standards imposed by any governmental agency or
authority in all material respects, (iv) conforms in all material respects to
the warranties and representations set forth in this Agreement and the Loan
Documents, (v) is at all times subject to Lender’s duly perfected, first
priority security interest and no other Lien, and (vi) is located either (a) in
the forty-eight (48) contiguous U.S., or (b) on the water in transit to the
U.S., and (vii) Lender deems to be Eligible Inventory in Lender’s reasonable
opinion.
 

4

--------------------------------------------------------------------------------





 
1.14 “Environmental Laws” means and includes all present and future federal,
state or local laws including the Comprehensive Environmental Response
Compensation and Liability Act of 1980, 42 U.S.C. Sec. 9601 et seq., Federal
Resource Conservation and Recovery Act of 1976, 42 U.S.C. Sec. 6901, et seq.,
the Hazardous Materials Transportation Act, 49 U.S.C. Sec. 1801, et seq., the
Federal Water Pollution Control Act, 33 U.S.C. Sec. 1251, et seq., the Clean Air
Act, 42 U.S.C. Sec. 7401, et seq., the Toxic Substances Control Act, 15 U.S.C.
Sec. 2601, et seq., the Safe Drinking Water Act, 42 U.S.C. Sec. 300f-300j, the
Emergency Planning and Community Right-To-Know Act, 42 U.S.C. Sec. 11001, et
seq., and any so-called “Superfund” or “Super Lien” law, environmental laws
administered by the United States Environmental Protection Agency, any similar
state and local laws and regulations, all amendments thereto, all regulations,
orders, decisions, and decrees now or hereafter promulgated thereunder, in each
case relating to environmental, health, safety or land use matters.
 
1.15 “Event of Default” is defined in Section 7.01 of this Agreement.
 
1.16 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and regulations promulgated thereunder.
 
1.17 “Fixed Charges” means for any period of calculation, the sum of (i) all
scheduled and unscheduled principal payments on long term Indebtedness of
Borrower during such period; (ii) cash interest expense during such period,
(iii) capital expenditures for maintenance and repair during such period, (iv)
federal, state and local income taxes paid and (v) management fees during such
period (whether accrued or paid in cash), all as determined in accordance with
generally accepted accounting principles.
 
1.18 “Fixed Charge Coverage Ratio” means the ratio of (a) EBITDA, to (b) Fixed
Charges, all as determined in accordance with generally accepted accounting
principles.
 
1.19 “Foreign Subsidiary” or “Foreign Subsidiaries” means individually or
collectively, Westway Enterprises, Ltd., a Hong Kong corporation, and P.T. Niaga
Merapi, an Indonesian corporation.
 
1.20 “Guarantors” means the Foreign Subsidiaries.
 
1.21 “Indebtedness” means all liability (i) in respect of money borrowed, or
(ii) evidenced by a note, debenture (senior and subordinated) or other like
written obligation to pay money, or (iii) in respect of rent or hire of property
under leases or lease arrangements which under generally accepted accounting
principals are required to be capitalized, or (iv) in respect of obligations
under conditional sales or other title retention agreements.
 
1.22 “Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, lien
(statutory or other) or preferential arrangement of any kind or nature
whatsoever in respect of any property (including those created by, arising under
or evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a capital lease, or any financing lease having
substantially the same economic effect as any of the foregoing, but not
including the interest of a lessor under an operating lease).
 
1.23 “Loan Documents” is defined in Section 3.1
 
1.24 “Note” shall refer to the Revolving Note (defined in Section 3.1(A)
hereof).
 
1.25 “Obligations” means the obligation of Borrower:
 
A. Payments of Principal, Interest and Advances. To pay the principal advanced
or any interest on the Note and under this Agreement in accordance with their
terms and to satisfy all of its other liabilities to Lender, whether under the
Note or under this Agreement or otherwise, whether now existing or hereafter
incurred, matured or unmatured, direct or contingent, joint or several,
including any extensions, modifications, renewals, and substitutions;
 

5

--------------------------------------------------------------------------------





 
B. Payment of Costs. To reimburse Lender, on demand, for all of Lender’s
expenses and costs, including reasonable fees and expenses of its counsel, in
connection with the preparation, administration, amendment, modification, or
enforcement of this Agreement and the documents required hereunder and in
connection herewith, including, without limitation, any proceeding brought or
threatened to enforce payment of any of the Obligations, notwithstanding the
foregoing, Borrower and Lender agree that Borrower’s reimbursement obligations
to Lender for third party expenses associated with the preparation of the Loan
Documents shall not exceed $10,000;
 
C. Performance. To fully perform and comply with all covenants, conditions,
representations and warranties of Borrower set forth in this Agreement or in any
Loan Document.
 
1.26 “Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA with respect to which the Borrower or any affiliate
may have any liability.
 
1.27 “Permitted Liens” means:
 
A. Taxes or Assessments. Liens for taxes, assessments, or similar charges,
incurred in the ordinary course of business, that are not yet due and payable;
 
B. Workmen’s Compensation. Pledges or deposits made in the ordinary course of
business to secure payment of workmen’s compensation, or to participate in any
fund in connection with workmen’s compensation, unemployment insurance, old-age
pensions, or other social security programs;
 
C. Pledges or Deposits. Good faith pledges or deposits made in the ordinary
course of business to secure performance of bids, tenders, contracts (other than
for the repayment of borrowed money), or leases, or to secure statutory
obligations, or surety, appeal, indemnity, performance, or other similar bonds
required in the ordinary course of business;
 
D. Lender’s Liens. Liens in favor of Lender;
 
E. Contested Matters. The following, if the validity or amount is being
contested in good faith by appropriate and lawful proceedings and for which
adequate reserves are maintained, so long as levy and execution thereon have
been stayed and continue to be stayed and such contested matters do not, in the
aggregate, materially detract from the value of the Collateral or property of
Borrower, or materially impair the use of the Collateral or property of Borrower
in the operation of Borrower’s business:
 
(1) Claims or Liens for taxes, assessments, or charges due and payable;
 
(2) Claims, Liens, and encumbrances on, and defects of title to, real or
personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits;
 
(3) Claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
like Liens; and
 
(4) Adverse judgments on appeal.
 

6

--------------------------------------------------------------------------------





 
F. Purchase Money Liens. Liens securing a purchase money obligation or
Indebtedness arising under capital leases, provided that, in each case, any such
Lien (i) attaches only to the specific item(s) of property or asset(s) acquired
or financed with the proceeds of the corresponding Indebtedness, and (ii) does
not exceed $100,000.
 
1.28 “Person(s)” means an individual, corporation, joint venture, partnership,
trust, limited liability company, unincorporated organization or a government or
any agency or political subdivision thereof.
 
1.29 “Prime Rate” means the base rate on corporate loans posted by at least 75%
of the 30 largest U.S. banks, as published in the Wall Street Journal. The Prime
Rate as of the date of this Agreement is Seven and Three-Quarter Percent
(7.75%).
 
1.30 “Request for Advance” means any request by Borrower for an Advance made in
compliance with Section 2.3.
 
1.31 “Revolving Commitment Amount” means Three Million Dollars ($3,000,000.00)
which is the maximum amount of outstanding Senior Indebtedness at any time
during the term of this Agreement which the Borrower may borrow and reborrow
pursuant to the terms of the Revolving Loan.
 
1.32 “Maturity Date” means December 31, 2008.
 
1.33 “Senior Indebtedness” means the outstanding balance of the Obligations at
the time of calculation.
 
1.34 “Subordinated Indebtedness” means all Indebtedness, excluding the Senior
Indebtedness, incurred at any time by Borrower, repayment of which is
subordinated to the Obligations in form and manner satisfactory to Lender,
including but not limited to Indebtedness subject to a Subordination Agreement
between Lender and Borrower. All existing Subordinated Indebtedness is specified
in Exhibit 3 and Borrower represents and warrants that no Subordinated
Indebtedness exists which is not disclosed to Lender and specified on such
Exhibit 3.
 
1.35 “U.S.” means United States of America.
 
SECTION TWO - THE REVOLVING LOAN
 
2.1 Revolving Loan Limit. Subject to the terms of this Agreement, Borrower shall
have the right from time to time prior to the Maturity Date to borrow an
aggregate principal balance not exceeding the lesser of (i) $3,000,000.00, or
(ii) the Borrowing Base determined as of the date of the most recent Borrowing
Base Certificate delivered to the Lender (“Revolving Loan”).
 
2.2 Disbursement of the Loan. Lender will credit the proceeds of the Revolving
Loan from time to time to Borrower’s deposit account with Lender on the same
Business Day requested, if Borrower’s request therefor is received by Lender
prior to 3:00 p.m. Springfield, Missouri time or the next Business Day, if
Borrower’s request therefor is received by Lender after 3:00 p.m. Springfield,
Missouri time. Such credit of Loan proceeds shall sometimes herein be referred
to as an “Advance.”
 
2.3 Requests for Advances under the Revolving Loan. Borrower shall make requests
for Advances under the Revolving Loan in writing by delivering (via fax or
e-mail) to Lender a Request for Advance in the form attached hereto as Exhibit
4. Each Advance under the Revolving Loan shall be in integrals of $1,000.00.
Lender may rely and act on any Request for Advance from any individual who
Lender, absent gross negligence or willful misconduct, believes to be a
representative of Borrower.
 

7

--------------------------------------------------------------------------------





 
2.4 Use of Revolving Loan Proceeds. The Revolving Loan shall be used by the
Borrower solely for (i) the refinancing of existing working capital indebtedness
(including the factoring arrangement with Bibby Financial), (ii) the financing
of ongoing working capital needs of the Borrower to the extent not inconsistent
with the terms of this Agreement, and (iii) the payment of fees and expenses in
connection with the closing of the transactions contemplated by this Agreement.
 
2.5 Payment of Principal. Borrower shall repay the principal amount of the
Revolving Loan immediately and without notice or demand: (i) to the extent at
any time the aggregate principal amount of the Revolving Loan outstanding
hereunder exceeds the Revolving Commitment Amount; (ii) to the extent at any
time the aggregate principal amount of the Revolving Loan outstanding hereunder
exceeds the Borrowing Base; (iii) upon Acceleration under Section 7.2; and (iv)
in any and all events on the Maturity Date.
 
2.6 Payment of Interest. Interest shall accrue on the aggregate principal amount
of the Revolving Loan outstanding from time to time under this Agreement.
Borrower shall pay interest on the first (1st) day of each month, commencing on
the first (1st) day of the first (1st) month following the date of this
Agreement calculated by multiplying the Daily Interest Rate by the balance of
the Revolving Loan at the end of each day (the “Daily Balance”) during the
immediately preceding calendar month. The “Daily Interest Rate” shall be
calculated by dividing the Adjusted Prime Rate in effect from time to time by
three hundred sixty (360) days.
 
2.7 Adjusted Prime Rate. The “Adjusted Prime Rate” shall be the Prime Rate plus
the applicable Prime Margin determined from the Pricing Table contained herein.
 
2.8 Prime Margin. Commencing on the date of this Agreement and continuing until
Lender’s receipt of the Borrower’s first Compliance Certificate, the Prime
Margin shall be 1.5%. Commencing on the first Business Day following the
Lender’s receipt of a Compliance Certificate, the Prime Margin shall be
determined as follows:
 
Pricing Table
If the ratio of Borrower’s Senior Indebtedness to EBITDA (for the four fiscal
quarter period of Borrower most recently ended) is:
The Prime Margin is:
Greater than or equal to 0.0 and less than 3.0
0.00%
Greater than or equal to 3.0 and less than 4.0
0.50%
Greater than or equal to 4.0 and less than 5.0
1.50%
Greater than or equal to 5.0 and less than 6.0
1.75%
Greater than or equal to 6.0 or less than 0.0
or undefined
2.50%

 
The applicable Prime Margin shall be re-determined by Lender promptly after each
delivery by Borrower to Lender of Borrower’s Financial Statements (and
accompanying Compliance Certificate) as required herein, and will become
applicable on the first Business Day following Lender’s receipt of the
applicable Compliance Certificate.
 

8

--------------------------------------------------------------------------------



 


 
2.9 Time of Accrual. Interest shall accrue on all principal amounts outstanding
from the date when first outstanding to the date when no longer outstanding.
Amounts shall be deemed outstanding until payments are applied thereto as
provided herein.
 
2.10 Computation. Interest shall be computed for the actual days elapsed over a
year deemed to consist of 360 days.  
 
2.11 Rate After Maturity or After an Event of Default. Borrower shall pay
interest on any Loans after their Maturity, and, at the option of Lender, after
declaration of an Event of Default, at a rate per annum of two percent (2.0%)
plus the interest rate otherwise applicable thereto.
 
2.12 Right of Setoff. If an Event of Default exists, Lender may charge against
any deposit, savings, investment or other account of Borrower at Lender as due
all or any part of any Obligation due whether in the nature of a regular monthly
installment, by reason of acceleration due to default, or otherwise.
 
SECTION THREE - CONDITIONS PRECEDENT
 
3.1 First Advance. Borrower shall execute and/or deliver to Lender, as
appropriate, prior to the closing and disbursement of the first Advance
hereunder, the following, each of which together with this Agreement,
immediately upon execution and delivery shall be considered a “Loan Document”
hereunder:
 
A. Note. A duly executed promissory note in the amount of the Revolving Loan and
in form satisfactory to Lender (“Revolving Note”);
 
B. Security Agreement. A duly executed security agreement in form reasonably
satisfactory to Lender (“Security Agreement”) covering the Collateral and
granting the Lender a first priority lien in any and all items of Collateral
pledged as security for the Loan;
 
C. Landlord’s Consent and Waiver. Executed copies of the Landlord Consent and
Waiver from all landlords who lease any real property to the Borrower, if any;
 
D. Authorizing Resolution. A certified copy of resolutions of Borrower’s
(including its Subsidiaries’) boards of directors, members or partners, as
applicable, authorizing the execution, delivery, and performance of each Loan
Document to be delivered pursuant hereto, together with certified articles of
formation, organization, by-laws, operating agreements and/or partnership
agreements as are appropriate;
 
E. Good Standing Certificate. A certificate, as of the most recent dates
practicable, of the Secretary of State of the State of organization of the
Borrower as to the good standing of each Borrower and of the Secretary of State
of the State of Missouri as to the qualification of Decorize, Inc. to do
business in the State of Missouri;
 
F. UCC Financing Statements. Acknowledgment copies of filed financing statements
from the Borrower, as debtor, to the Lender, as secured party, covering the
Collateral, from such jurisdictions as the Lender deems necessary or desirable
to perfect its security interest in the Collateral all of which financing
statements Borrower authorizes the Lender to file;
 

9

--------------------------------------------------------------------------------





 
G. Subordinate Loan Documents. Copies of all documents evidencing the terms and
conditions of any debt specified as “Subordinated Indebtedness” on Exhibit 3;
 
H. Subordination Agreements. Executed copies of all Subordination Agreements
required by the Lender;
 
I. Guaranty Agreement. Executed copy of the Guaranty Agreement signed by the
Foreign Subsidiaries.
 
J. Deposit Account Control Agreement. Executed copy of the Deposit Account
Control Agreement signed by Bank of America, N.A., Borrower and Lender.
 
K. Life Insurance. Copies of the life insurance policy described in Section
6.1(D);
 
L. Insurance Policies. The Lender shall have received evidence satisfactory to
it that the insurance described in Section 6.1(D) is in effect and that the
Lender has been named as additional insured and loss payee under all insurance
policies to be maintained with respect to the properties of the Borrower
constituting the Collateral;
 
M. Payment of Fees. Borrower shall have paid all fees and other closing or like
costs and expenses of Lender which Borrower is obligated to pay hereunder,
including but not limited a non-refundable loan fee in the amount of Fifteen
Thousand and 00/100 Dollars ($15,000.00), provided, however, that the costs
payable by Borrower in connection with the origination of this Loan (i.e.,
attorney fees, loan documentation costs, recording fees, etc.) shall not exceed
$10,000.00.
 
N. Opinion of Counsel. A written opinion of the Borrowers’ counsel, as of the
date of this Agreement and addressed to the Lender, in form reasonably
satisfactory to the Lender, and containing assumptions and qualifications
customary for this type of loan transaction, to the effect that:
 
(1) Each Borrower is a corporation organized, existing, and in good standing
under the laws of its state of incorporation and, with respect to Decorize,
Inc., is qualified as a foreign corporation to transact business and is in good
standing in the State of Missouri;
 
(2) Each Borrower has the power to execute and deliver the Loan Documents to
which it is a party, to borrow money thereunder, to grant the Collateral
required thereunder, and to perform the obligations thereunder;
 
(3) All corporate action by each Borrower, all consents and approvals of any
governmental entity, necessary to the validity of each Loan Document to which it
is a party, the Loan Documents, and such other documents do not conflict with
any provision of the charter or bylaws of each Borrower, or of any applicable
laws or any other material agreement binding on each Borrower or its property of
which such counsel has knowledge; and
 
(4) The Loan Documents, and all other agreements to be delivered hereunder have
been executed by, and each is a valid and binding obligation of, each Borrower,
enforceable in accordance with its terms.
 

10

--------------------------------------------------------------------------------





 
O. Other Items. Such other agreements, documents and assurances as the Lender
may reasonably request in connection with the transactions described in or
contemplated by the Loan Documents or as deemed necessary or desirable by the
Lender to perfect its security interest in any Collateral.
 
3.2 First and Subsequent Advances. The obligation of Lender to make any Loan
hereunder is subject to the following conditions precedent:
 
A. No Default. No Event of Default shall have occurred and be continuing, and no
event shall have occurred and be continuing that, with the giving of notice or
passage of time, or both, would be an Event of Default, under any Loan Document
or this Agreement;
 
B. No Material Adverse Change. No material adverse change shall have occurred in
the financial condition of any Borrower since the date of this Agreement;
 
C. No Action. No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court,
governmental agency or legislative body to enjoin, restrain or prohibit, or to
obtain damages in respect of, or which is related to or arises out of this
Agreement or the consummation of the transactions contemplated hereby or which,
in the Lender's sole discretion, would make it inadvisable to consummate the
transactions contemplated by this Agreement or any of the other Loan Documents;
 
D. Representations and Warranties. The representations and warranties contained
in Section 5 shall be true and correct in all material respects as of the date
of each Advance as though made on and as of such date;
 
E. Loan Documents in Effect. All of the Loan Documents are and shall have
remained in full force and effect;
 
F. Borrowing Base Certificate. Borrower shall have delivered to Lender a current
monthly Borrowing Base Certificate;
 
G. Legal Matters. All legal matters relating to this Agreement and each Loan
shall be satisfactory to counsel to Lender.
 
3.3 Incorporation of this Agreement. All Loan Documents currently outstanding
and in existence and all Loan Documents entered into from and after the day of
this Agreement by and between Borrower and Lender shall be subject to the terms
and conditions of this Agreement which is hereby deemed to be incorporated
therein by reference.
 
SECTION FOUR - COLLATERAL SECURITY
 
4.1 Composition of the Collateral. The Collateral, together with all of
Borrower’s other property of any kind held by Lender, shall stand as one
general, continuing, collateral security for all Obligations and may be retained
by Lender until all Obligations have been satisfied in full.
 

11

--------------------------------------------------------------------------------





 
4.2 Rights in Property held by Lender. As security for the prompt satisfaction
of all Obligations, Borrower assigns, transfers, and sets over to Lender all of
its right, title and interest in and to, and grants Lender a Lien on and a
security interest in, all amounts that may be owing from time to time by Lender
to Borrower in any capacity, including, but not limited to, any balance or share
belonging to Borrower, or any deposit or other account with Lender, which Lien
and security interest shall be independent of and in addition to the right of
setoff that Lender has as against such amounts. This shall be a continuing
assignment.
 
4.3 Rights in Property held by Borrower. As further security for the prompt
satisfaction of all Obligations arising under this Agreement, Borrower assigns
to Lender all of its right, title and interest in and to, and grants Lender a
Lien on and a security interest in, the Collateral and Borrower agrees to
immediately execute any necessary documents to assign to Lender and grant Lender
a security interest in any new or replacement Collateral.
 
4.4 Priority of Liens. The Borrower covenants and agrees and represents and
warrants that the Liens granted hereby or by any Loan Document shall be first
and prior Liens except for any Permitted Liens that may have priority.
 
4.5 Financing Statements. Borrower authorizes Lender to file such financing
statements (including amendments and continuation statements) in form
satisfactory to Lender, as Lender may from time to time specify, agrees to pay
to or reimburse Lender for all costs and taxes of filing or recording the
statements in such public offices as Lender may designate (but, when coupled
with all other costs payable by Borrower in connection with the origination of
this Loan (i.e., attorney fees, loan documentation costs, recording fees, etc.),
such costs, taxes and other payments shall not exceed $10,000), and agrees to
take such other steps as Lender may direct, including the noting of Lender’s
Lien on the Collateral and on any certificates of title therefor, to perfect
Lender’s interest in the Collateral. In addition to the foregoing, and not in
limitation thereof, a copy of this Agreement or any Security Agreement executed
hereunder shall be sufficient as a financing statement and may be filed in any
appropriate office in lieu thereof, and, to the extent lawful, Borrower hereby
grants Lender an irrevocable power of attorney (without requiring Lender to act
as such and which shall be deemed to be coupled with an interest) to execute any
financing statements in the name of Borrower, and to perform all other acts that
Lender deems appropriate to preserve and continue its security interest in, and
to protect and preserve, the Collateral.
 
4.6 Mortgagees’ and Landlords’ Waivers. Borrower will cause each mortgagee of
all real estate owned by Borrower and each landlord of premises leased by
Borrower to execute and deliver to Lender instruments, in form and substance
satisfactory to Lender, by which such mortgagee or landlord waives its rights,
if any, to all goods composing a part of the Collateral.
 
4.7 Operating and Lockbox Accounts. Borrower shall maintain its principal
operating and cash management accounts (including without limitations, lockbox
account) with Lender or such other financial institution as Lender shall approve
in its reasonable discretion as to which the Lender is hereby granted a security
interest and right of set off (the “Approved Operating Accounts”).
 
Borrower shall ensure that all collections of its Accounts and all other
payments received by Borrower from account debtors and other Persons are paid
and delivered directly into the Approved Operating Accounts. To the extent that
any Accounts are collected by Borrower or any other cash payments received by
Borrower are not sent directly to an Approved Operating Account but are received
by Borrower, such collections and proceeds shall be held in trust for the
benefit of Lender and immediately remitted (and in any event within five (5)
Business Days) to an Approved Operating Account. Borrower acknowledges and
agrees that compliance with the terms of this Section 4.7 is an essential term
of this Agreement and upon Borrower’s failure to comply with the terms of this
Section 4.7, Lender may, in its discretion, declare an Event of Default.
 

12

--------------------------------------------------------------------------------





 
SECTION FIVE - REPRESENTATIONS AND WARRANTIES
 
5.1 Original. To induce Lender to enter into this Agreement, Borrower represents
and warrants to Lender (“Borrower Representations and Warranties”) as follows:
 
A. Good Standing. Each Borrower is a corporation duly organized, validly
existing, and in good standing under the laws of its state of incorporation;
each Foreign Subsidiary is a corporation duly organized, validly existing, and
in good standing under the laws of its country of incorporation; Borrower and
the Foreign Subsidiaries have the lawful power to own their properties and to
engage in the business they conduct, and each is qualified and in good standing
as a foreign corporation in the jurisdictions wherein the nature of the business
transacted by it or property owned by it makes such qualification necessary,
except those states in which the failure to qualify or maintain good standing
would not reasonably be expected to have a material adverse effect on Borrower’s
ability to perform its obligations under this Agreement;
 
B. No Default. Borrower is not in default with respect to any of its existing
Indebtedness, and the making and performance of this Agreement and the Loan
Documents will not immediately or with the passage of time, or the giving of
notice, or both violate the charter or bylaw provisions of Borrower, or violate
any laws applicable to Borrower or result in a default under any material
contract or agreement to which Borrower is a party or by which Borrower or its
property is bound, or result in the creation or imposition of any security
interest in, or Lien or encumbrance on, any of the assets of Borrower, except in
favor of Lender;
 
C. Power and Authority. Borrower has the corporate power and authority to enter
into and perform this Agreement, the Note, and the Loan Documents, and to incur
such obligations, and has taken all corporate action necessary to authorize the
execution, delivery, and performance of this Agreement, the Note, and the Loan
Documents;
 
D. Binding and Enforceable. This Agreement and the Loan Documents are, and each
Loan Document when delivered will be, valid, binding and enforceable in
accordance with their respective terms, subject to limitations imposed by
bankruptcy, insolvency, moratorium or other similar laws affecting the rights of
creditors generally or the application of general equitable principles;
 
E. Approval of Governmental Bodies. No authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body is required for the due execution, delivery and performance by the Borrower
of the Loan Documents or the exercise by the Lender of its rights thereunder,
including, without limitation, the sale or other disposition of any of the
Collateral;
 
F. No Litigation. There is no pending or, to the knowledge of Borrower,
threatened, order, notice, claim, litigation, proceeding or investigation
against or affecting Borrower, whether or not covered by insurance, that would
materially and adversely affect the business or prospects of Borrower if
adversely determined;
 
G. Marketable Title. Borrower has good and marketable title to all of their
assets, which are not subject to any security interest, encumbrance, Lien or
claim of any Person, except for Permitted Liens;
 

13

--------------------------------------------------------------------------------





 
H. Priority. Lender has a perfected first priority lien in the Collateral
subject to no other liens or claims except for Permitted Liens.
 
I. Financial Statement. All financial statements of the Borrower which have been
furnished to the Lender fairly present the financial condition of the Borrower,
as of the dates reflected on the financial statements, and fairly present the
results of its operations for the period covered thereby, all in accordance with
GAAP. As of the date of this Agreement, there has been no material change in
such conditions or such operations since the most recent financial statements
submitted to the Lender;
 
J. No Debt. As of the date of this Agreement, Borrower has no material
Indebtedness of any nature, including, but not limited to, liabilities for taxes
and any interest or penalties relating thereto, any contingent liabilities or
any material Indebtedness of any nature, not fully reflected and reserved
against in the financial statements provided to Lender;
 
K. Business. Borrower is not a party to or subject to any agreement or
restriction that would reasonably be expected to have a material adverse effect
on Borrower's business, properties or prospects.
 
L. Licenses, Permits, etc. Borrower has obtained any and all licenses, permits,
franchises, governmental authorizations, patents, trademarks, copyrights or
other rights necessary for the ownership of its properties and the conduct of
its business. Borrower possesses adequate licenses, patents, patent
applications, copyrights, trademarks, trademark applications, and trade names to
continue to conduct its business as heretofore conducted by it, without any
conflict with the rights of any other Person. All of the foregoing are in full
force and effect and none of the foregoing are in known conflict with the rights
of others.
 
M. Laws and Taxes. Borrower is in material compliance with all laws,
regulations, rulings, orders, injunctions, decrees, conditions or other
requirements applicable to or imposed upon Borrower by any law or by any
governmental authority, court or agency. Borrower has filed all required tax
returns and reports that are now required to be filed by it in connection with
any federal, state and local tax, duty or charge levied, assessed or imposed
upon Borrower or its assets, including unemployment, social security, and real
estate taxes. Borrower has paid all taxes which are now due and payable. To
Borrower’s knowledge, no taxing authority has asserted or assessed any
additional tax liabilities against Borrower which are outstanding on this date.
 
N. Hazardous Materials. To Borrower’s knowledge, the Borrower has duly complied
in all material respects with all Environmental Laws and all of its facilities,
leaseholds, assets and other property are in compliance with all Environmental
Laws. There are no outstanding or, to Borrower’s knowledge, threatened
citations, notices or orders of noncompliance issued to the Borrower or relating
to its facilities, leaseholds, assets or other property. The Borrower has been
issued all licenses, certificates, permits or other authorizations required
under any Environmental Law or by any federal, state or local governmental or
quasi-governmental entity.
 
O. Subsidiaries and Partnerships. Borrower has no subsidiaries and is not a
party to any partnership agreement or joint venture agreement except as set
forth on Exhibit 5.
 

14

--------------------------------------------------------------------------------





 
P. No Omissions. No representation or warranty by Borrower contained herein or
in any certificate or other document furnished by Borrower pursuant hereto
contains any untrue statement of material fact or omits to state a material fact
necessary to make such representation or warranty not misleading in light of the
circumstances under which it was made;
 
Q. Use of Proceeds. The proceeds of the Revolving Loan shall be used solely for
the purposes set forth in Section 2.4; 
 
R. No Additional Consents. Each consent, approval or authorization of, or
filing, registration, or qualification with, any Person required to be obtained
or effected by Borrower in connection with the execution and delivery of this
Agreement, the Loan Documents, or the undertaking or performance of such
obligations, has been obtained or effected;
 
S. Leases, Contracts or Commitments. Except as described in Exhibit 6 (“Material
Leases, Contracts or Commitments”), Borrower has no Material Lease, Contract, or
Commitment of any kind; a Material Lease, Contract or Commitment shall be
defined as any such obligations requiring payments by Borrower in excess of
Fifty Thousand Dollars ($50,000.00) per year or having a total cost to Borrower
in excess of One Hundred Thousand Dollars ($100,000.00); to Borrower’s
knowledge, all parties to all such Material Leases, Contracts, or Commitments to
which Borrower is a party have complied with provisions of such Material Leases,
Contracts, or Commitments, to Borrower’s knowledge, no party is in default under
any such Material Leases, Contracts, or Commitments, and no event has occurred
that, but for the giving of notice or the passage of time, or both, would
constitute a default; and
 
T. Investment Company Act; Public Utility Holding Company Act. Borrower is not
(a) an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940 or (b) a “holding company” as defined in, or
subject to regulation under, the Public Utility Holding Company Act of 1935.
 
U. Regulations U, G, T and X. No part of the proceeds of any Advance will be
used to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying any margin stock or for any purpose which
violates, or which would be inconsistent with, the provisions of Federal Reserve
Regulations G, T, U or X.
 
V. Transactions with Foreign Subsidiaries; Loans to Insiders. Each Borrower
shall not enter into or be a party to any transaction or arrangement, including
the purchase, sale or exchange of property of any kind or the rendering of any
service with any other Borrower or Foreign Subsidiary, or make any loans or
advances to any other Borrower or Foreign Subsidiary, in each case on terms more
favorable than could be obtained with independent third parties. Further,
Borrower shall not directly or indirectly (a) fund a personal loan to or for the
benefit of a director or executive officer of Borrower, other than travel
expense advances and company credit card advances in the ordinary course of
business, or (b) take any action in violation of or otherwise prohibited by or
fail to take any action required by, the Sarbanes-Oxley Act of 2002.
 
W. Pension Plan. Any Pension Plan maintained by Borrower is in full compliance
in all material respects with applicable governmental laws and regulations
(including, without limitation, ERISA) and there are no current enforcement or
investigative actions or proceedings associated with such Pension Plans.
 
5.2 Survival. All of the representations and warranties set forth herein shall
survive and be continuing representations and warranties until all Obligations
to Lender are satisfied in full.
 

15

--------------------------------------------------------------------------------





 
SECTION SIX - BORROWER’S COVENANTS
 
Borrower covenants and agrees with Lender that, until any of its Obligations
arising under this Agreement are fully satisfied, Borrower will comply with the
following covenants (“Covenants”):
 
6.1 Affirmative Covenants.
 
A. Periodic Reports. Borrower will furnish Lender:
 
(1) Monthly Borrowing Base Certificate, Inventory and Accounts Receivable
Report. By the fifteenth (15th) day of each calendar month: a Borrowing Base
Certificate prepared as of the last day of the immediately preceding calendar
month; and a complete listing of all inventory of Borrower and an updated list
of accounts receivable including aging monthly;
 
(2) Monthly Financials. As soon as available and in any event within 30 days
after the end of each month of each fiscal year of the Borrower, an internally
prepared balance sheet of the Borrower as of the end of such month and
internally prepared income statements as of the end of such month and for the
fiscal year-to-date, each certified by the Borrower's chief financial officer;
 
(3) Annual Financials. As soon as available and in any event within 90 days
after the end of each fiscal year of the Borrower, final audited financial
statements (as described above but including a statement of changes in financial
position) as of the end of such fiscal year of the Borrower audited by
independent certified accountants satisfactory to the Lender and a copy of any
management, operation or other letter or correspondence from such accountant to
the Borrower in connection therewith; and
 
(4) Compliance Certificate. Within thirty (30) days after the end of each fiscal
quarter of the Borrower, a certificate of the president or principal financial
officer of Borrower stating that (i) he or she has individually reviewed the
provisions of this Agreement and that a review of the activities of Borrower
during such quarterly period, has been made by or under the supervision of the
signer of such certificate with a view to determine whether Borrower has kept,
observed, performed, and fulfilled all its Obligations under this Agreement,
(ii) a computation of each of the financial ratios and restrictions as set forth
in the Compliance Certificate attached hereto as Exhibit 2, and (iii) that, to
the best of his or her knowledge, no Event of Default has occurred and is
continuing or, if an Event of Default has occurred and is continuing, specifying
all such Events of Default.
 
B. Maintenance of Collateral, Property. Borrower will maintain the Collateral,
including but not limited to Lender’s priority security interest in the
Collateral, as well as their personal properties in good condition and repair
(normal wear and tear excepted); will pay and discharge or will cause to be paid
and discharged when due, the cost of repairs and maintenance of the same; and
will pay or cause to be paid all rental or mortgage payments due on such real
estate. Borrower agrees that in the event it fails to pay or cause to be paid
any such payment, Lender may notify Borrower in writing of Lender’s intention to
pay same and unless Borrower makes such payment within five (5) days of such
notice, Lender may do so and on demand be reimbursed therefor by Borrower.
 

16

--------------------------------------------------------------------------------





 
C. Use of Proceeds. The proceeds of the Revolving Loan will be used solely for
the purposes set forth in Section 2.4.
 
D. Insurance. At its own cost, Borrower shall obtain and maintain insurance
against (a) loss, destruction or damage to its properties and business of the
kinds and in the amounts customarily insured against by corporations with
established reputations engaged in the same or similar business as Borrower and,
in any event, sufficient to fully protect Lender’s interest in the Collateral,
and (b) insurance against public liability and third party property damage of
the kinds and in the amounts customarily insured against by corporations with
established reputations engaged in the same or similar business as Borrower. All
such policies shall (i) be issued by financially sound and reputable insurers,
(ii) name Lender as an additional insured and, where applicable, as loss payee
under a lender loss payable endorsement satisfactory to Lender, and (iii) shall
provide for thirty (30) days written notice to Lender before such policy is
altered or canceled. All of the insurance policies required hereby shall be
evidenced by one or more Certificates of Insurance delivered to Lender by
Borrower on the Closing Date and at such other times as Lender may request from
time to time.
 
E. Life Insurance. Maintain life insurance in an aggregate amount of
$4,000,000.00, insuring the life of Steven R. Crowder with the Borrower, SRC
Corporation, Quest Capital Alliance, LLC and Capital Investors named as
beneficiaries therein.
 
F. Payment of Taxes. Borrower shall pay when due all taxes, assessments and
other governmental charges imposed upon it or its assets, franchises, business,
income or profits before any penalty or interest accrues thereon, and all claims
(including, without limitation, claims for labor, services, materials and
supplies) for sums which by law might be a lien or charge upon any of its
assets, provided that (unless any material item or property would be lost,
forfeited or materially damaged as a result thereof) no such charge or claim
need be paid if it is being diligently contested in good faith, if Lender is
notified in advance of such contest and if Borrower establishes an adequate
reserve or other appropriate provision required by generally accepted accounting
principles.
 
G. Compliance with Laws. Borrower shall comply with all federal, state and local
laws, regulations and orders applicable to Borrower or its assets including but
not limited to all Environmental Laws and the Sarbanes-Oxley Act of 2002, in all
respects material to Borrower’s business, assets or prospects and shall promptly
notify Lender of any violation of any rule, regulation, statute, ordinance,
order or law relating to the public health or the environment and of any
complaint or notifications received by Borrower regarding to any environmental
or safety and health rule, regulation, statute, ordinance or law. Borrower shall
obtain and maintain any and all licenses, permits, franchises, governmental
authorizations, patents, trademarks, copyrights or other rights necessary for
the ownership of its properties and the advantageous conduct of its business and
as may be required from time to time by applicable law, except where the failure
to so maintain such licenses, permits, franchises, governmental authorizations,
patents, trademarks, copyrights or other rights would not materially or
adversely affect the actual or prospective business, financial condition or
operations of the Borrower.
 

17

--------------------------------------------------------------------------------





 
H. Other Amounts Deemed Loans. If Borrower fails to pay any tax, assessment,
governmental charge or levy or to maintain insurance within the time permitted
or required by this Agreement, or to discharge any Lien prohibited hereby, or to
comply with any other Obligation, Lender may, but shall not be obligated to,
pay, satisfy, discharge or bond the same for the account of Borrower, and to the
extent permitted by law and at the option of Lender, all monies so paid by
Lender on behalf of Borrower shall be deemed Obligations.
 
I. Further Assurances. Borrower shall execute, acknowledge and deliver, or cause
to be executed, acknowledged or delivered, any and all such further assurances
and other agreements or instruments, and take or cause to be taken all such
other action, as shall be reasonably necessary and requested by Lender from time
to time to give full effect to the Loan Documents and the transactions
contemplated thereby.
 
J. Books and Records; Inspection; Lender Audits. Maintain complete and accurate
books and financial records in accordance with GAAP; no more than once a year
unless an Event of Default exists, during normal working hours that does not
otherwise unnecessarily interfere with Borrower’s business, permit the Lender
and persons designated by the Lender to visit and inspect its properties and to
conduct any environmental tests or audits thereon, to inspect its books and
financial records (including its journals, orders, receipts and correspondence
which relates to its Accounts), and to discuss its affairs, finances and
Accounts and operations with its directors, officers, employees and agents and
its independent public accountants; and permit the Lender and persons designated
by the Lender to perform audits of such books and financial records when and as
requested by the Lender.
 
K. Preservation of Business and Corporate Existence. Carry on and conduct its
principal business substantially as it is now being conducted; maintain in good
standing its existence and its right to transact business in those states in
which it is now or may hereafter be doing business; and maintain all licenses,
permits and registrations necessary to the conduct of its business (except where
the failure to so maintain its right to transact business or to maintain such
licenses, permits or registrations would not materially and adversely affect the
actual or prospective business, financial condition or operations of the
Borrower)
 
L. Collection of Accounts Receivable. Borrower will collect its Accounts and
sell its inventory only in the ordinary course of business.
 
M. Accounts Records. Borrower will keep accurate and complete records of its
Accounts, inventory, and equipment, consistent with sound business practices.
 
N. Notice to Lender of Litigation. Borrower will give immediate notice to the
Lender of any litigation or proceeding in which any of them is a party, if an
adverse decision therein would require them to pay over more than One Hundred
Thousand Dollars ($100,000.00) or deliver assets, the value of which exceeds
such sum, provided such claim is not covered by insurance, is defended by an
insurance company under a reservation of rights or exceeds the limits of
coverage of any insurance policy, and the institution of any other suit or
proceeding involving any of them that might materially and adversely affect
their operations, financial condition, property, or business.
 
O. Copies of Tax Returns. Within twenty (20) days after Lender’s request
therefor, Borrower will furnish Lender with copies of federal income tax returns
filed by Borrower.
 

18

--------------------------------------------------------------------------------





 
P. Pay Other Obligations. Borrower will pay when due (or within applicable grace
periods) all Indebtedness due any Person, except when the amount is being
contested in good faith by appropriate proceedings and with adequate reserves
therefor being set aside or if such amount is otherwise subject to Subordinated
Indebtedness where payments are restricted or otherwise not allowed in certain
circumstances. If Borrower defaults in the payment of any principal (or
installment thereof) of, or interest on, any such Indebtedness, Lender shall
have the right, in its discretion, to pay such interest or principal for the
account of Borrower and be reimbursed by Borrower on demand.
 
Q. Notify Lender of Default. Borrower will notify Lender immediately if any of
them becomes aware of the occurrence of any Event of Default or of any fact,
condition, or event that, with the giving of notice or passage of time, or both,
could become an Event of Default, or of the failure of Borrower to observe any
of their respective undertakings under this Agreement.
 
R. Notify Lender of Change of Address. Borrower will notify Lender thirty (30)
days in advance of any change in the location of any of their places of business
or of the establishment of any new, or the discontinuance of any existing, place
of business.
 
S. Notify Lender of Change in Senior Management. Borrower will notify Lender
contemporaneously of any change in the officers, directors or senior management
of the Borrower.
 
T. Environmental Compliance. Borrower shall comply with Environmental Laws
relating to the Collateral or the conduct of Borrower’s business. Borrower shall
immediately remove and dispose of in compliance with Environmental Laws any
hazardous substances located on or about Borrower’s business premises in
violation of Environmental Laws. Borrower shall indemnify and hold Lender
harmless (with attorneys satisfactory to Lender) from any and all costs and
expenses, including attorney’s fees, suffered or incurred by Lender arising out
of or in connection with, whether directly or indirectly, any breach or
violation of any Environmental Law.
 
U. Loans. All shareholder loans are to be subordinated. Borrower is prohibited
from making loans to its employees or entering into any guarantee for the
benefit of any third party.
 
V. Inspection of Collateral. Borrower shall give Lender reasonable access to the
Collateral.
 
W. Financial Covenants.
 
(1) Minimum Fixed Charge Coverage Ratio. Commencing with the four quarters
ending September 30, 2007, the ratio of Borrower’s EBITDA to Borrower’s Fixed
Charges for each four-quarter period then ended during the term of this
Agreement, shall not be less than 1.0.
 
(2) Maximum Ratio of Senior Indebtedness to EBITDA (Leverage Ratio). Commencing
with the four quarters ending September 30, 2007, the ratio of Borrower’s Senior
Indebtedness to EBITDA for each four-quarter period then ended during the term
of this Agreement, calculated as of the last day of each such period, shall not
be greater than 6.0.
 

19

--------------------------------------------------------------------------------





 
(3) Distributions. Borrower shall not directly or indirectly declare or make, or
incur any liability to make, any cash dividend or other payment to shareholders
of Borrower that relate to such shareholder's ownership in Borrower; provided,
that this Section 6.1(W)(3) shall not be deemed to limit or otherwise prohibit
Borrower from paying any indebtedness or other amounts due and owing from
Borrower to any shareholder that is otherwise permitted pursuant to this
Agreement.
 
(4) Limitation on Operating Leases and Capital Expenditures. Without the prior
written consent of the Lender, no Borrower shall make any capital expenditures
in excess of $100,000, or lease real or personal property requiring in the
aggregate rental payments in excess of $100,000 in any consecutive four (4)
quarter period.
 
6.2 Negative Covenants.
 
A. No Name Change or Merger. Borrower will not change its corporate name, enter
into any merger, consolidation, reorganization or recapitalization, reclassify
its capital stock or permit a change of control in the Borrower.
 
B. No Sale of Assets out of Ordinary Cause. Borrower will not sell, transfer,
lease or otherwise dispose of all, or (except in the ordinary course of
business) any material part of, its assets.
 
C. No Pledge of Assets. Borrower will not mortgage, pledge, grant, or permit to
exist a security interest in or Lien on any of its assets of any kind, now owned
or hereafter acquired, except for Permitted Liens.
 
D. No Guarantees. Borrower will not become liable, directly or indirectly, as
guarantor or otherwise, for any obligation of any other Person.
 
E. No Debt. Borrower will not incur, create, assume, or permit to exist any
Indebtedness except:
 
(1) The Senior Indebtedness;
 
(2) Subordinated Indebtedness as set forth in Exhibit 3;
 
(3) trade indebtedness incurred in the ordinary course of business;
 
(4) Indebtedness secured by Permitted Liens;
 
(5) Lease obligations permitted by this Agreement.
 
F. Payments on Subordinated Indebtedness. Borrower will not, directly or
indirectly, make any principal or cash interest payment on Subordinated
Indebtedness that, after giving effect to such principal or cash interest
payment when added to the Fixed Charges, would result in a Fixed Charge Coverage
Ratio of less than 1.0.
 
G. No New Subsidiaries. Without the prior written approval of Lender, which
approval will not be unreasonably withheld, Borrower will not form any
subsidiary or make any investment in, or make any loan in the nature of an
investment to, a Person if and to the extent that after giving effect thereto,
such formation, investment or loan results in a breach of Borrower’s covenants
in Section 6.1(W)(1) (Minimum Fixed Charge Coverage Ratio) or Section 6.1(W)(2)
(Maximum Ratio of Senior Indebtedness to EBITDA (Leverage Ratio)).
 

20

--------------------------------------------------------------------------------





 
H. No Acquisitions. Without the prior written approval of Lender, which approval
will not be unreasonably withheld, Borrower will not purchase or otherwise
acquire (in one transaction or a series of transactions) any stock or assets of
any other Person.
 
I. No Loans to Insiders. Each Borrower will not make any loan or advance to any
officer, shareholder, director, or employees of another Borrower or a Foreign
Subsidiary, except temporary advances in the ordinary course of business.
 
J. No Lease Financing. Borrower will not make payments on account of Lease
Financing of assets that, in the aggregate, in any fiscal year, commencing with
the current fiscal year, exceed $100,000.00. As used in this paragraph, the term
“Lease Financing” means a lease reflected on a consolidated balance sheet of
Borrower and its Foreign Subsidiaries or a lease that should be so reflected
under generally accepted accounting principles.
 
K. Notice of Leases. Borrower agrees to promptly notify the Lender of any Lease
in excess of $100,000, undertaken by Borrower during the term of this Agreement
and further agrees to promptly provide Lender with an executed copy of such
Lease. “Lease” as used in this paragraph shall mean a lease that is not
reflected on a consolidated balance sheet of Borrower and its Foreign
Subsidiaries and should not be so reflected under generally accepted accounting
principles.
 
L. Compensation - Salary. Borrower is prohibited from paying total compensation
to its officers and directors in excess of reasonable compensation or that is
not otherwise commensurate with past practices or for companies similarly
situated with Borrower.
 
M. Investments. Unless specifically permitted by Lender, Borrower is prohibited
from holding any investments which (i) are not guaranteed by the United States
(Treasury obligations); or (ii) are not issued by financial institutions that
are insured by the FDIC or have capital in excess of $25,000,000.
 
N. Conflicting Agreements; Default. Borrower will not enter into any agreement
any term or condition of which conflicts with any provision of this Agreement or
the other Loan Documents, or default under any material agreement with any other
Person.
 
O. Prepayments. Other than Indebtedness to Lender or Borrower’s trade creditors,
Borrower is prohibited from prepaying any other Indebtedness; provided, however,
Borrower may make prepayments on shareholder loans to the Borrower as long as
such prepayment(s) do not cause, directly or indirectly, the Fixed Charge
Coverage ratio to exceed 1.0.
 
P. Transactions with Affiliates and Foreign Subsidiaries. Each Borrower is
prohibited from entering into transactions with any of its Foreign Subsidiaries
or affiliates, except in the ordinary course of and pursuant to the reasonable
requirements of Borrower’s business and upon fair and reasonable terms no less
favorable to Borrower than Borrower would obtain in a comparable arm’s length
transaction with a Person not an affiliate.
 
SECTION SEVEN - DEFAULT
 
7.1 Events of Default. The occurrence of any one or more of the following events
shall constitute an Event of Default or Default under this Agreement:
 

21

--------------------------------------------------------------------------------





 
A. Monetary Default. Borrower shall fail to pay within three (3) business days
after being due any installment of principal or interest, or any fee or charge
payable hereunder or under any Loan Document.
 
B. Nonmonetary Default. Borrower shall fail to observe or perform any covenant,
representation or warranty to be observed or performed by them hereunder or
under any of the Loan Documents (other than those covenants, representations and
warranties covered by other subparagraphs of this Paragraph), and this failure
shall continue for thirty (30) days after written notice of the failure from the
Lender.
 
C. Default to Third Persons. Borrower shall fail to pay any Indebtedness in
excess of $100,000 due to any third Persons or an event of default occurs with
respect to any Indebtedness, and this failure shall continue beyond any
applicable grace period.
 
D. False Financial Statements. Any financial statement, representation,
warranty, or certificate made or furnished by Borrower to Lender in connection
with this Agreement, or as inducement to Lender to enter into this Agreement, or
in any separate statement or document to be delivered hereunder to Lender, shall
be materially false, incorrect, or incomplete when made.
 
E. Material Adverse Change in Borrower’s Condition. There shall occur a
cessation of a material part of the business of the Borrower for a period which
materially and adversely affects the Borrower's capacity to continue its
business on a profitable basis; or the Borrower shall suffer the loss or
revocation of any license or permit now held or hereafter acquired by the
Borrower which is necessary to the continued or lawful operation of its
business; or the Borrower shall be enjoined, restrained or in any way prevented
by court, governmental or administrative order from conducting all or any
material part of its business affairs; or any material lease or agreement
pursuant to which the Borrower leases, uses or occupies any Property shall be
canceled or terminated prior to the expiration of its stated term; or any
material part of the Collateral shall be taken through condemnation or the value
of such Collateral shall be materially impaired through condemnation.
 
F. Enforceability of Loan Documents. Any of the Loan Documents ceases for any
reason to be in full force and effect or any Lien created under any Loan
Documents ceases to constitute a valid first priority perfected Lien (subject
only to Permitted Liens) on the Collateral in accordance with the terms thereof
 
G. Borrower Challenge to Loan Documents. The Borrower shall challenge or contest
in any action, suit or proceeding the validity or enforceability of this
Agreement or any of the other Loan Documents, the legality or enforceability of
any of the Obligations or the perfection or priority of any lien granted to the
Lender.
 
H. Violation of Laws. Borrower shall violate and/or fail to comply in all
material respects with all federal, state and local laws, regulations and orders
applicable to Borrower, its assets or the Collateral, including but not limited
to all Environmental Laws, ERISA, the Sarbanes-Oxley Act of 2002 or the any
federal or state racketeering statute (including, without limitation, the
Racketeer Influenced and Corrupt Organization Act of 1970). 
 
I. Inability to Pay Debts. Borrower shall admit its inability to pay its debts
as they mature, or shall make an assignment for the benefit of it or any of its
creditors.
 

22

--------------------------------------------------------------------------------





 
J. Bankruptcy. Proceedings in Bankruptcy, or for reorganization of Borrower, or
for the readjustment of any of their respective debts, under the Bankruptcy
Code, as amended, or any part thereof, or under any other laws, whether state or
federal, for the relief of debtors, now or hereafter existing, shall be
commenced against Borrower and shall not be discharged within sixty (60) days of
their commencement, or any such proceeding shall be commenced by Borrower.
 
K. Appointment of Receiver. A receiver or trustee shall be appointed for
Borrower or for any substantial part of their respective assets, or any
proceedings shall be instituted for the dissolution or the full or partial
liquidation of Borrower, and the receiver or trustee shall not be discharged
within sixty (60) days of his or her appointment, or the proceedings shall not
be discharged within sixty (60) days of their commencement, or Borrower shall
discontinue business or materially change the nature of its business.
 
L. Adverse Judgment. Borrower shall suffer final judgments, whether by a court
of competent jurisdiction or by arbitration, for payment of money aggregating in
excess of $100,000 and shall not discharge the same within a period of sixty
(60) days, unless, pending further proceedings, execution has been effectively
stayed.
 
M. Repossession of Collateral. A judgment creditor of Borrower shall obtain
possession of any of the Collateral by any means, including but without
limitation, garnishment, levy, distraint, replevin, or self help.
 
N. Default by Subordinate Lenders. Any obligee of Subordinated Indebtedness
shall fail to comply with the subordination provisions of the instruments
evidencing the Subordinated Indebtedness.
 
O. Notice of Federal Tax Lien. The filing against Borrower of any notice of
federal tax lien and Borrower’s failure to discharge or contest in good faith
such lien within sixty (60) days after Borrower’s knowledge thereof.
 
7.2 Acceleration. Immediately, and without notice, on the occurrence of an Event
of Default, all Obligations, whether hereunder or under any Loan Document,
shall, at the option of Lender, immediately become due and payable without
further action of any kind and Lender shall be under no obligation to make any
further or additional Loan or advance hereunder.
 

23

--------------------------------------------------------------------------------





 
7.3 Remedies. After any acceleration, Lender shall have, in addition to the
rights and remedies given to it by this Agreement and the Loan Documents, all
those rights and remedies allowed by all applicable laws, including, but not
limited to, the Uniform Commercial Code as enacted in any jurisdiction in which
any Collateral may be located. Without limiting the generality of the foregoing,
Lender, immediately and without demand of performance and without other notice
(except as specifically required by this Agreement or the Loan Documents) or
demand whatsoever to Borrower, all of which are hereby expressly waived, and,
without advertisement, may sell at public or private sale, or otherwise realize
on, at a time and place convenient to Lender, the whole, or from time to time,
any part of the Collateral, or any interest that Borrower may have therein.
After deducting from the proceeds of sale or other disposition of the Collateral
all expenses, including all reasonable expenses for legal services, Lender shall
apply such proceeds towards the satisfaction of the Obligations. Any remainder
of the proceeds after satisfaction in full of the Obligations shall be
distributed as required by applicable laws. Notice of any sale or other
disposition shall be given to Borrower at least ten (10) days before the time of
any intended public sale or of the time after which any intended private sale or
other disposition of the Collateral is to be made, which Borrower hereby agrees
shall be reasonable notice of such sale or other disposition. Borrower agrees to
assemble, or cause to be assembled, at its own expense the Collateral at such
place or places as Lender shall designate. At any such sale or other
disposition, Lender, to the extent permissible under applicable laws, may
purchase the whole or any part of the Collateral, free from any right of
redemption on the part of Borrower, which right is hereby waived and released.
Without limiting the generality of any of the rights and remedies conferred on
Lender under this paragraph, Lender, to the full extent permitted by applicable
laws after acceleration of the Obligations, may:
 
A. Repossession. Enter on the premises of Borrower, exclude therefrom Borrower
or any affiliate, and take immediate possession of the Collateral, either
personally or by means of a receiver appointed by a court of competent
jurisdiction;
 
B. Use Collateral. At Lender’s option, use, operate, manage, and control the
Collateral in any manner;
 
C. Collect Income. Collect and receive all rents, income, revenue, earnings,
issues, and profits of Borrower arising out of or in connection with the
Collateral; and
 
D. Maintain Collateral. Maintain, repair, renovate, alter, or remove the
Collateral as Lender may determine in its discretion.
 
SECTION EIGHT - MISCELLANEOUS
 
8.1 Construction of Agreement. As used herein, the singular shall include the
plural and the masculine shall include the feminine and neuter and vice versa,
as the context so requires. The provisions of this Agreement shall be in
addition to those of any guaranty, pledge, security agreement, note, or other
evidence of liability held by Lender, all of which shall be construed as
complementary to each other. Nothing herein contained shall prevent Lender from
enforcing any or all other notes, guaranty, pledge, or security agreements in
accordance with their respective terms.
 
8.2 Joint and Several Liability. If there is more than one Borrower hereunder,
Obligations hereunder shall be joint and several.
 
8.3 Successors and Assigns. This Agreement shall be binding on Borrower, its
successors and assigns, and shall inure to the benefit of and be enforceable by
the Lender, its successors and assigns (including, without limitation, any
entity to which the Lender assigns or sells all or any portion of its interest
in the Loan).
 
8.4 Further Assurances. From time to time, Borrower shall execute and deliver to
Lender such additional documents and will provide such additional information as
Lender may reasonably require to carry out the terms of this Agreement and be
informed of Borrower’s status and affairs.
 
8.5 Enforcement and Waiver by Lender. Lender shall have the right at all times
to enforce the provisions of this Agreement and the Loan Documents in strict
accordance with their terms, notwithstanding any conduct or custom on the part
of Lender in refraining from so doing at any time or times. The failure of
Lender at any time or times to enforce its rights under such provisions,
strictly in accordance with the same, shall not be construed as having created a
custom in any way or manner contrary to specific provisions of this Agreement or
as having in any way or manner modified or waived the same. All rights and
remedies of Lender are cumulative and concurrent, and the exercise of one right
or remedy shall not be deemed a waiver or release of any other right or remedy.
 

24

--------------------------------------------------------------------------------



8.6 Expenses of Lender. Borrower, on demand, will reimburse Lender for all
expenses, including the reasonable fees and expenses of legal counsel for
Lender, incurred by Lender in connection with the preparation, administration,
amendment, modification, or enforcement of this Agreement and the Loan
Documents, and the collection or attempted collection of the Note.
Notwithstanding the foregoing, Borrower and Lender agree that the costs payable
by Borrower in connection with the origination of the Loan (i.e., attorney fees,
loan documentation costs, recording fees, etc.) shall not exceed $10,000.
 
8.7 Notices. Any notices or consents required or permitted by this Agreement
shall be in writing and shall be deemed delivered if delivered in person, or, if
sent by certified mail, postage prepaid, return receipt requested, or if sent by
overnight delivery, or if sent by facsimile, as follows, unless such address is
changed by written notice similarly delivered:


A.    If to Borrower:
Decorize, Inc.
 
1938 E. Phelps
 
Springfield, Missouri 65802
 
Attn.: BJ Montle
 
Facsimile: (417) 879-3330
   
With copy to:
Hallett & Perrin, P.C.
 
2001 Bryan Street, Suite 3900
 
Dallas, Texas  75201
 
Attn: M. Christopher Miller
 
Facsimile:  (214) 922-4144
   
B.     If to Lender:
Guaranty Bank
 
1341 W. Battlefield
 
Springfield, Missouri 65807
 
Attn.:Doug Thornsberry, Senior Vice President
 
Facsimile: (417) 520-6074
   
With copy to:
Blackwell Sanders, LLP
 
901 St. Louis Street, Ste. 1900
 
Springfield, Missouri 65806
 
Attn.: Richard E. Walters
 
Facsimile: (417) 268-4040



8.8 Waiver and Release by Borrower. To the maximum extent permitted by
applicable laws, Borrower waives: (i) protest of all commercial paper at any
time held by the Lender on which the Borrower is in any way liable; and (ii)
notice of acceleration and of intention to accelerate, and notice and
opportunity to be heard, after acceleration in the manner provided in this
Agreement, before exercise by Lender of the remedies of self-help, set off, or
of other summary procedures permitted by any applicable laws or by any agreement
with Borrower, and, except when required hereby or by any applicable laws,
notice of any other action taken by Lender; and
 
8.9 Governing Law. It is agreed that this Agreement shall be governed by,
construed, and enforced in accordance with the internal laws of the State of
Missouri.
 
8.10 Binding Effect. This Agreement shall inure to the benefit of, and shall be
binding on, the respective successors and permitted assigns of the parties.
 

25

--------------------------------------------------------------------------------



8.11 Assignment. Borrower has no right to assign any of its rights or
obligations under this Agreement without the prior, express, and written consent
of Lender, which consent Lender may withhold in its sole discretion.
 
8.12 Entire Agreement. This Agreement shall constitute the entire Agreement
between the parties and any prior understanding or representation of any kind
preceding the date of this Agreement shall not be binding on either party except
to the extent incorporated in this Agreement.
 
8.13 Modification of Agreement. Any modification of this Agreement or additional
obligation assumed by either party in connection with this Agreement shall be
binding only if evidenced in writing signed by each party or an authorized
representative of each party.
 
ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT
IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU (BORROWER) AND US
(CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH
COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN
WRITING TO MODIFY IT.


8.14 Paragraph Headings. The titles to the paragraphs of this Agreement are
solely for the convenience of the parties and shall not be used to explain,
modify, simplify, or aid in the interpretation of the provisions of this
Agreement.
 
8.15 Severability. If any provision of this Agreement shall be held invalid
under any applicable laws, such invalidity shall not affect any other provision
of this Agreement that can be given effect without the invalid provision, and,
to this end, the provisions of this Agreement are severable.
 
8.16 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute but one and the same instrument.
 
8.17 Terms Generally. All capitalized terms used and not otherwise defined
herein shall have the meanings given them in the UCC.
 
8.18 WAIVER OF JURY TRIAL. BORROWER HEREBY WAIVES ANY RIGHTS THAT IT MAY HAVE TO
A JURY TRIAL IN ANY CONTROVERSY ARISING UNDER THIS AGREEMENT OR UNDER ANY OF THE
LOAN DOCUMENTS. BORROWER SHALL, IF DIRECTED BY LENDER, FILE EVIDENCE OF THIS
WAIVER WITH A COURT OF COMPETENT JURISDICTION IN COMPLIANCE WITH MISSOURI
SUPREME COURT RULE 69.01(b), AND IF BORROWER FAILS TO FILE SUCH EVIDENCE WITHIN
FIVE (5) DAYS AFTER THE LENDER’S REQUEST, BORROWER HEREBY GRANTS TO THE LENDER
AN IRREVOCABLE POWER OF ATTORNEY (WHICH SHALL BE DEEMED TO BE COUPLED WITH AN
INTEREST) TO FILE EVIDENCE OF THIS WAIVER WITH A COURT OF COMPETENT JURISDICTION
IN ORDER TO EFFECT THIS WAIVER AS PROVIDED IN MISSOURI SUPREME COURT RULE
69.01(b).
 

26

--------------------------------------------------------------------------------





 
8.19 CHOICE OF FORUM. SUBJECT ONLY TO THE EXCEPTION IN THE NEXT SENTENCE,
BORROWER AND LENDER HEREBY AGREE TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL
COURT OF THE WESTERN DISTRICT OF MISSOURI AND THE STATE COURTS OF MISSOURI
LOCATED IN GREENE COUNTY AND WAIVE ANY OBJECTION BASED ON VENUE OR FORUM NON
CONVENIENS WITH RESPECT TO ANY ACTION INSTITUTED THEREIN, AND AGREE THAT ANY
DISPUTE CONCERNING THE RELATIONSHIP BETWEEN LENDER AND BORROWER OR THE CONDUCT
OF ANY OF THEM IN CONNECTION WITH THIS NOTE OR OTHERWISE SHALL BE HEARD ONLY IN
THE COURTS DESCRIBED ABOVE. NOTWITHSTANDING THE FOREGOING, BORROWER AND LENDER
ACKNOWLEDGE THAT ANY APPEALS FROM THE COURTS DESCRIBED IN THE IMMEDIATELY
PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE THOSE
JURISDICTIONS.
 
[SIGNATURE PAGES FOLLOW]
 

27

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed by
an authorized representative effective on the date recited above.
 

        LENDER:      
GUARANTY BANK, a state chartered trust company
with banking powers
 
   
   
    By:   /s/ Douglas W. Thornsberry   Name:    

--------------------------------------------------------------------------------

Douglas W. Thornsberry
  Title: Senior Vice President

 
28

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
an authorized representative effective on the date recited above.
 

        BORROWER:       DECORIZE, INC., a Delaware corporation  
   
   
    By:   /s/ Steve Crowder  
 
Name:     

--------------------------------------------------------------------------------

Steve Crowder   Title: President and CEO

 

        GUILDMASTER, INC., a Missouri corporation  
   
   
    By:   /s/ Steve Crowder  
 
Name:     

--------------------------------------------------------------------------------

Steve Crowder   Title: President and CEO

 

       
 
 
  FAITH WALK DESIGNS, INC., a Missouri corporation  
   
   
    By:   /s/ Gaylen Ball   
 
Name:      

--------------------------------------------------------------------------------

Gaylen Ball   Title: Secretary



--------------------------------------------------------------------------------



EXHIBIT 1
Borrowing Base Certificate
 
To: Guaranty Bank
 
Please refer to the Credit Agreement dated as of October 19, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) between DECORIZE, INC., a Delaware corporation, GUILDMASTER, INC., a
Missouri corporation, and FAITH WALK DESIGNS, INC., a Missouri corporation (each
individually and collectively, the “Borrower”), and GUARANTY BANK, a state
chartered trust company with banking powers (the “Lender”). This certificate
(this “Certificate”), together with supporting calculations attached hereto as
Exhibit 1-A, is delivered to you pursuant to the terms of the Credit Agreement.
Capitalized terms used but not otherwise defined herein shall have the same
meanings herein as in the Credit Agreement.
 
Borrower hereby certifies and warrants to the Lender that: (i) at the close of
business on ______________, ____ (the “Calculation Date”), the Borrowing Base
was $_____________, computed as set forth on the schedule attached hereto as
Exhibit 1-A; and (ii) the Company has kept, observed, performed, and fulfilled
all its Obligations under the Credit Agreement, (iii) and all of Borrower’s
Representations and Warranties are true and correct in all material respects,
and (iv) and that no Event of Default has occurred.
 
The Company has caused this Certificate to be executed and delivered by its
officer thereunto duly authorized on ___________, ______.
 

        BORROWER:       DECORIZE, INC., a Delaware corporation  
   
   
    By:       Name:     Title:  

 

        GUILDMASTER, INC., a Missouri corporation  
   
   
    By:       Name:      Title:  

 

        FAITH WALK DESIGNS, INC., a Missouri corporation  
   
   
    By:       Name:     Title:  

 


30

--------------------------------------------------------------------------------






EXHIBIT 1-A
 
Borrowing Base Calculation
 

1)
Total Accounts Receivable




2)
Less: Ineligible Accounts

 

  a.  All account balances more than 90 days from original invoice date (Section
1.12(a)):

 

  b. All accounts of account debtors with ≥ 20% of outstanding balance more than
90 days from original invoice date (Section 1.12(aa)):

 

  c. 
The portion of each account debtor’s outstanding balance that (when combined
with account debtor’s remaining balance) exceeds 20% of Line 1 above (Section
1.12(bb)):

 

  d. Account debtor and account balance not subject to the immediately preceding
exclusion in (c) above:

 

  e. 
Ineligible for all other reasons (Section 1.12 (a through i)):

 

  f.   Total Ineligible Accounts (a + b + c - d + e)

       

3)
Eligible Accounts Receivable (Line 1 minus Line 2(f))

 

4) Accounts Receivable Borrowing Base (Line 3 multiplied by 0.8)

 

5)  Total Inventory

 

6) Less: Inventory reserves (shrinkage, damage, obsolescence, etc.)

 

7)  Net Inventory (Line 5 minus Line 6)

 

8)  Less: Ineligible Inventory (Section 1.13)

 

9) Eligible Inventory (Line 7 minus Line 8)

 

10) Inventory Borrowing Base (Line 9 multiplied by 0.5)

 

11) Total Borrowing Base (Line 4 plus Line 10)

 

12) Revolving Line of Credit Balance

 

13) Line 11 minus Line 12:

 

  a. If a positive number: Borrowing Base Availability

 

  or,  

 

  b.  If a negative number: Required Repayment


31

--------------------------------------------------------------------------------



EXHIBIT 2
 
Compliance Certificate
 
To: Guaranty Bank, as Lender
 
Ladies and Gentlemen:


This Compliance Certificate is being delivered pursuant to Section 6.1(A)(4) of
the Credit Agreement dated as of October 19, 2007 (the “Credit Agreement”),
among GUARANTY BANK, a state chartered trust company with banking powers
(“Lender”) and DECORIZE, INC., a Delaware corporation, GUILDMASTER, INC., a
Missouri corporation, and FAITH WALK DESIGNS, INC., a Missouri corporation (each
individually and collectively, the “Borrower”). Terms not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.


Borrower hereby certifies and warrants to the Lender that the following is a
true and correct computation as of the date of this Compliance Certificate of
the following ratios and/or financial restrictions contained in the Credit
Agreement:
 
A.
Section 6.1(W)(1) - Minimum Fixed Charge Coverage Ratio
       
1.
EBITDA
$________
         
2.
Fixed Charges
$________
           
a.
Cash Interest Expense
$________
         
b.
Scheduled and unscheduled principal
     
payments on long term Indebtedness
$________
           
c.
Capital expenditures for maintenance and repair
$________
           
d.
Federal, state and local income taxes paid
$________
           
e.
Management fees (whether accrued or paid in cash)
$________
         
3.
Ratio of (1) to (2)
____ to 1
       
B.
Section 6.1(W)(2) - Maximum Senior Indebtedness to EBITDA Ratio
         
1.
Senior Indebtedness
$________
         
2.
EBITDA
$________
         
3.
Ratio of (1) to (2)
____ to 1
 





32

--------------------------------------------------------------------------------



C.           Section 6.1(W)(4) - Capital Expenditures
 
1.             Capital Expenditures for the
last four (4) Fiscal Quarters      $__________
 
Borrower further certifies to you that no Event of Default has occurred and is
continuing.
 
Borrower has caused this Compliance Certificate to be executed and delivered by
its duly authorized officer on _________, ____.
 

        BORROWER:       DECORIZE, INC., a Delaware corporation  
   
   
    By:       Name:     Title:  

 

        GUILDMASTER, INC., a Missouri corporation  
   
   
    By:       Name:      Title:  

 

        FAITH WALK DESIGNS, INC., a Missouri corporation  
   
   
    By:       Name:     Title:  

 
33

--------------------------------------------------------------------------------



EXHIBIT 3
 
Subordinated Indebtedness
 

34

--------------------------------------------------------------------------------



EXHIBIT 4
 
Request for Advance
(Revolving Loan)
 

To:  Guaranty Bank

From:
Decorize, Inc., GuildMaster, Inc. and Faith Walk Designs, Inc.

 
(each individually and collectively, the “Borrower”)



This Request for Advance is delivered pursuant to the Credit Agreement (the
“Credit Agreement”) dated October 19, 2007, by and among GUARANTY BANK, a state
chartered trust company with banking powers (“Lender”) and DECORIZE, INC., a
Delaware corporation, GUILDMASTER, INC., a Missouri corporation, and FAITH WALK
DESIGNS, INC., a Missouri corporation (each individually and collectively, the
“Borrower”). All terms used herein shall have the meaning set forth in the
Credit Agreement.


Borrower hereby gives irrevocable notice of a request for a borrowing as
follows:


Request for borrowing under Revolving Line of Credit Balance:
$_________________
Plus: Previous Revolving Line of Credit Balance:
$_________________
Equals: New Revolving Line of Credit Balance:
$_________________



The Borrower hereby represents, warrants, ratifies and confirms that, on the
date hereof and as of the date of the Advance as set forth above, (i) Borrower
has kept, observed, performed, and fulfilled all its Obligations under the
Credit Agreement, (ii) and all of Borrower’s Representations and Warranties are
true and correct in all material respects, (iii) and that no Event of Default
has occurred, (iv) that all information contained in this Request for Advance is
true and correct and (v) that the new revolving line of credit balance amount
set forth above does not exceed the lessor of: (a) $3,000,000.00, or (b) the
Borrowing Base.


EXECUTED this ______ day of _______________, 20___.
  

        BORROWER:       DECORIZE, INC., a Delaware corporation  
   
   
    By:       Name:     Title:  

 

        GUILDMASTER, INC., a Missouri corporation  
   
   
    By:       Name:      Title:  

 

        FAITH WALK DESIGNS, INC., a Missouri corporation  
   
   
    By:       Name:     Title:  

 
35

--------------------------------------------------------------------------------



EXHIBIT 5
 
Subsidiaries and Partnerships
 

 
1.
GuildMaster, Inc., a Missouri corporation, 100% owned domestic subsidiary.




 
2.
Faith Walk Designs, Inc., a Missouri corporation, 100% owned domestic subsidiary




 
3.
Westway Enterprises, Ltd., 100% owned foreign subsidiary, located in Guangdong,
China.




 
4.
P.T. Niaga Merapi, a 100% owned foreign subsidiary, located in Yogyakarta,
Indonesia.



 

36

--------------------------------------------------------------------------------



EXHIBIT 6
 
Material Leases, Contracts or Commitments
 
None.

37

--------------------------------------------------------------------------------


 